DETAILED ACTION
This Office Action is in response to Applicant’s Application filed on April 22, 2001.  Claims 1-10 have been canceled.  Applicant newly add claims 11-33.  Claims 11-33 are pending and presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/01, 10/20/21 and 4/19/20 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the cross reference to related applications needs to be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwashita (U.S. Pub. No. 2019/0034126).
As per claims 11, 19, 20, 27 and 28, Iwashita discloses a system, an information processing apparatus and method comprising:
a terminal device including first processing circuitry (paragraph 0051); and
an information processing apparatus including second processing circuitry (paragraph 0052) configured to
transmit, to the terminal device, first address information used to access the information processing apparatus from an external source (paragraph 0057);
receive, from the terminal device using the first address information, identification information acquired by the terminal device from the external source (paragraphs 0056 and 0057; Iwashita discloses receiving URL information from a user terminal):
determine an upload application corresponding to the identification information, the upload application for controlling the terminal device to upload data (paragraph 0056: Iwashita discloses an upload use page corresponding to a terminal); and
transmit, to the terminal device, a request including second address information corresponding to the upload application (paragraph 0102: Iwashita discloses sending to the user terminal the output destination information corresponding to the output destination information), wherein
the first processing circuitry is configured to
access the upload application in response to reception of the request including the second address information (paragraphs 0102 and 0105: Iwashita discloses access the upload use page corresponding to the output destination information);
receive, from the upload application, a request to execute a process (paragraph 0135); and
control a display to display an upload screen to upload image data (paragraphs 0138 and 0154).
As per claims 12, 21 and 29, Iwashita discloses:
wherein the information processing apparatus is communicably connected with an intermediary device for communicating with the terminal device (paragraph 0051).
As per claims 13, 22 and 30, Iwashita discloses:
wherein communication between the information processing apparatus and the terminal device is performed via the intermediary device (paragraph 0052).
As per claims 14 and 23, Iwashita discloses:
wherein the request to execute the process includes a script to control the terminal device to upload the image data in response to an operation on the upload screen (paragraph 0172).
As per claims 15 and 24, Iwashita discloses:
wherein the request to execute the process includes HTML data of the upload screen (paragraph 0173).
As per claims 16 and 25, Iwashita discloses:
wherein the request including the second address information is a redirect request (paragraph 0184).
As per claim 17, Iwashita discloses wherein:
the first processing circuitry is configured to execute a browser application (paragraph 0051),
the browser application receives the identification information from the external source,
the browser application accesses the upload application according to the second address information (paragraph 0122),
the browser application receives the request to execute the process (paragraph 0154), and
the browser application outputs the upload screen to upload the image data (paragraph 0154).
As per claims 18 and 26, Iwashita discloses:
wherein the second processing circuitry is further configured to receive the image data from the terminal device (paragraphs 0108 and 0109).
As per claim 31, Iwashita discloses wherein:
the external source is associated with a specific device (paragraph 0102), and
the second processing circuitry is further configured to transmit the image data to an intermediary device connected to the specific device (paragraphs 0109 and 0110).
As per claim 32, Iwashita discloses wherein:
the external source is associated with a specific device (paragraph 0102), and
the processing circuitry is further configured to transmit the image data to an intermediary device connected to the specific device (paragraphs 0109 and 0110).
As per claim 33, Iwashita discloses wherein:
the external source is associated with a specific device (paragraph 0102), and
the method further comprises transmitting the image data to an intermediary device connected to the specific device (paragraphs 0109 and 0110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
June 17, 2022